 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement (this “Amendment”) dated as of October
3, 2017 (the “Effective Date”) is among Lilis Energy, Inc. (the “Borrower”),
certain subsidiaries of the Borrower party hereto (each, a “Guarantor” and
collectively, the “Guarantors”), Wilmington Trust, National Association, as
administrative agent (the “Administrative Agent”), Värde Partners, Inc.,
(“Värde”) in its capacity as the Lead Lender (as defined in the Credit Agreement
(as defined below)) and the other Lenders (as defined below) party hereto.

 

INTRODUCTION

 

Whereas, the Borrower, the Guarantors, the Administrative Agent, Värde as the
Lead Lender (as defined therein) and the other lenders party thereto from time
to time (the “Lenders”) are parties to that certain Credit Agreement dated as of
April 26, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

Whereas, in order to request Delayed Draw Term Loans, Section 2.03(b) of the
Credit Agreement requires that the Borrower deliver in writing to the
Administrative Agent a duly completed Borrowing Request (the “Delayed Draw Term
Loan Borrowing Request”), not later than 12:00 noon, New York City time, ten
(10) Business Days prior to the proposed date of such Delayed Term Loan Draw (as
defined in the Credit Agreement) (or such shorter period as agreed to by the
Lead Lender in its sole discretion, but in any event not later than 12:00 noon,
New York City time, one Business Day prior to the proposed date of such Delayed
Term Loan Draw).

 

Whereas, subject to the terms and conditions set forth herein, the Lead Lender
wishes to provide its consent to the delivery of the Delayed Draw Term Loan
Borrowing Request in the form delivered by the Borrower on September 22, 2017
for purposes of the Delayed Draw Term Loan Draw (the “KEW Delayed Draw”) to be
consummated on October 3, 2017 (or such later date as the Lead Lender may permit
in its sole discretion) (the “Borrowing Request Deadline”) rather than by at
least ten (10) Business Days prior to the proposed date of the KEW Delayed Draw
in accordance with Section 2.03(b) of the Credit Agreement, and in the form
required by Section 4.02(a) of the Credit Agreement, and to the waiver of
certain conditions precedent required by Section 4.02 in connection with the KEW
Delayed Draw.

 

Whereas, the Borrower has requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein, and the
Administrative Agent and the Lenders have agreed to the foregoing, on the terms
and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.          Defined Terms; Other Definitional Provisions. As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein. Each term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary. Article, Section, Schedule, and Exhibit references are
to Articles and Sections of and Schedules and Exhibits to this Amendment, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Amendment shall refer to this Amendment as a
whole and not to any particular provision of this Amendment. The term
“including” means “including, without limitation”. Paragraph headings have been
inserted in this Amendment as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Amendment and
shall not be used in the interpretation of any provision of this Amendment.

 

 

 

 

Section 2.          Consent and Waiver of Conditions Precedent.

 

(a)       Subject to the terms and conditions of this Amendment, the Lead Lender
hereby consents to (i) the delivery of the Delayed Draw Term Loan Borrowing
Request for the KEW Delayed Draw (the “KEW Borrowing Request”) on or prior to
the Borrowing Request Deadline rather than by at least ten (10) Business Days
prior to proposed date of the KEW Delayed Draw in accordance with Section
2.03(b) of the Credit Agreement, (ii) the waiver of the conditions and
requirements set forth in Section 2.03(b) and Section 4.02(a) to the extent that
the KEW Borrowing Request does not comply with the requirements thereof, and
(iii) the waiver of the condition set forth in Section 4.02(e) of the Credit
Agreement in connection with the KEW Delayed Draw (the consents and waivers set
forth in this Section 2(a), collectively, the “Consent and Condition Precedent
Waiver”).

 

(b)       The Consent and Condition Precedent Waiver is limited to the extent
expressly described herein and shall not be construed to be a consent to or a
waiver of any terms, provisions, covenants, warranties or agreements contained
in the Credit Agreement or in any of the other Loan Documents except to the
extent expressly described herein.

 

Section 3.         Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 5 below, and in reliance on
the representations and warranties contained in Section 4 below, the Credit
Agreement is hereby amended as follows:

 

(a)          Section 1.01 of the Credit Agreement is hereby amended by inserting
the following definitions in the appropriate alphabetical order:

 

“Alternate Approved Acquisition” shall have the meaning set forth in Section
2.07(e).

 

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of the Amendment No. 1 Effective Date, by and among the Borrower, the Lead
Lender, the other Lenders party thereto and the Administrative Agent.

 

“Amendment No. 1 Effective Date” means October 3, 2017.

 

“Initial KEW Acquisition” means the Acquisitions contemplated by the KEW
Acquisition Agreement to occur on the “Initial Closing Date” (as defined in the
KEW Acquisition Agreement).

 

“KEW Acquisitions” means the Acquisitions contemplated by the KEW Acquisition
Agreement as in effect on the Amendment No. 1 Effective Date, after giving
effect to any modifications, amendments, consents or waivers that, in the good
faith determination of the Borrower, do not constitute a material modification,
amendment, consent or waiver of the terms and conditions of the KEW Acquisition
Agreement as in effect on the Amendment No. 1 Effective Date.

 

“KEW Acquisition Agreement” means that certain Lease Acquisition Agreement,
dated as of October 3, 2017, by and among the Borrower and KEW Drilling.

 

“KEW Acquisition Prepayment Event” shall have the meaning set forth in Section
2.07(e).

 

“KEW Acquisition Prepayment Premium” means if the KEW Acquisition Prepayment
Event occurs during the Specified KEW Acquisition Period, a percentage such that
the prepayment premium equals a 20% annualized rate multiplied by the amount of
Delayed Draw Term Loans (if any) required to be repaid pursuant to Section
2.07(e).

 

 2 

 

 

“Specified KEW Acquisition Period” means the period beginning on the Amendment
No. 1 Effective Date and ending on the date scheduled for the “Subsequent
Closing Date” as set forth in Section 12.4 of the KEW Acquisition Agreement as
in effect on the Amendment No. 1 Effective Date, as such date may be extended by
the parties to the KEW Acquisition Agreement; provided that such date shall in
no event be extended to a date that is later than January 10, 2018 unless the
prior written consent of the Lead Lender is obtained.

 

(b)          Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the following definitions in their entirety as set forth below:

 

“Loan Documents” means this Agreement, Amendment No. 1, any promissory notes
executed in connection herewith, the Security Documents, the Pre-Approved
Acquisition Letter, any Approved Intercreditor Agreement, the Fee Letter, the
Registration Rights Agreement and any other agreements executed by any Credit
Party in connection with this Agreement and designated as a Loan Document
therein.

 

“Pre-Approved Acquisition Letter” means that certain letter agreement, dated as
of October 3, 2017, from Borrower and acknowledged by the Administrative Agent
and the Lead Lender.

 

(c)          Section 2.02(b) of the Credit Agreement is hereby amended and
restated in its entirety as set forth below:

 

(b)          On the terms and subject to the conditions set forth herein,
Lenders severally agree to make term loans to the Borrower, during the Delayed
Draw Term Loan Funding Period, in multiple draws (each a “Delayed Term Loan
Draw”) up to an aggregate principal amount of $45,000,000 (collectively, the
“Delayed Draw Term Loans”). Each Lender’s obligation to fund a Delayed Term Loan
Draw shall be limited to such Lender’s Delayed Draw Term Loan Commitment
Percentage of such Delayed Term Loan Draw requested by the Borrower hereunder.
No Lender shall have any obligation to fund any portion of the Delayed Draw Term
Loans unless the proceeds of such Delayed Draw Term Loan are used for a
Pre-Approved Acquisition or such other uses as are satisfactory to the Lenders
providing such Delayed Draw Term Loan, in their sole discretion. The Delayed
Draw Term Loan Commitment shall terminate at the end of the Delayed Draw Term
Loan Funding Period, if not earlier pursuant to the terms of this Agreement. The
Borrower shall not have any right to reborrow any portion of the Delayed Draw
Term Loans which is repaid or prepaid from time to time; provided that in the
event of any mandatory prepayment of the Delayed Draw Term Loans in part or in
full after the occurrence of a KEW Acquisition Prepayment Event pursuant to
Section 2.07(e), then the Borrower shall have the right to reborrow the full
principal amount of Delayed Draw Term Loans mandatorily prepaid in accordance
with Section 2.07(e). Delayed Term Loan Draws shall be made pursuant to a
Borrowing Request to be delivered to the Administrative Agent pursuant to
Section 2.03. Each such request for a Delayed Term Loan Draw shall be in a
minimum amount of the lesser or (x) $5,000,000, and, if greater, in integral
multiples of $1,000,000 thereon, and (y) the amount of the remaining Delayed
Term Loan Draw Commitment as of such date.

 

(d)          Section 2.07 of the Credit Agreement is hereby amended by adding a
new clause (e) immediately after clause (d) as set forth below:

 

 3 

 

 

(e)          Unless the Majority Lenders shall agree in writing that no
prepayment of the Delayed Draw Term Loans is required pursuant to this Section
2.07, if the Borrower does not consummate the KEW Acquisitions or other
Acquisitions acceptable to the Lead Lender in its sole discretion (as confirmed
by the Lead Lender in writing) (each, an “Alternate Approved Acquisition”)
within the Specified KEW Acquisition Period (such event, a “KEW Acquisition
Prepayment Event”), then, not later than two (2) Business Days after such KEW
Acquisition Prepayment Event, the Borrower shall provide written notice to the
Administrative Agent in accordance with Section 2.07(c) and, subject to Section
2.07(d), repay the amount (if any) of any Delayed Draw Term Loans that have not
been applied to the consummation of any KEW Acquisition or Alternate Approved
Acquisition as of such date plus (i) all accrued and unpaid interest thereon and
(ii) the applicable KEW Acquisition Prepayment Premium (as calculated by the
Majority Lenders which, absent manifest error, shall be deemed conclusive).

 

(e)          Section 2.09(a) of the Credit Agreement is hereby amended and
restated in its entirety as set forth below:

 

(a)          Whether voluntary or mandatory, and with respect to each repayment
or prepayment of Loans under Section 2.06 or 2.07 (other than any mandatory
prepayment made pursuant to Section 2.07(e)) or any acceleration of the Loans
and other Obligations pursuant to Article VIII (including for the avoidance of
doubt, as a result of clauses (g), (h) or (i) of Article VIII), the Borrower
shall pay to the Administrative Agent, for the ratable benefit of the Lenders,
with respect to the amount of the Loans repaid, prepaid or accelerated, in each
case, concurrently with such repayment or prepayment, a premium equal to the
Make-Whole Amount (determined by the Borrower and approved by the Lead Lender as
if the Loans were repaid at the time of such acceleration at the option of the
Borrower pursuant to Section 2.06) shall become immediately due and payable, and
Borrower will pay such premium, as compensation to the Lenders for the loss of
their investment opportunity and not as a penalty, whether or not a Bankruptcy
Event has commenced, and (if a Bankruptcy Event has commenced) without regard to
whether such Bankruptcy Event is voluntary or involuntary, or whether payment
occurs pursuant to a motion, plan of reorganization, or otherwise, and without
regard to whether the Loans and other Obligations are satisfied or released by
foreclosure (whether or not by power of judicial proceeding), deed in lieu of
foreclosure or by any other means. Without limiting the foregoing, any
redemption, prepayment, repayment, or payment of the Obligations in or in
connection with a Bankruptcy Event shall constitute an optional prepayment
thereof under the terms of Section 2.05 and require the immediate payment of the
Make-Whole Amount.

 

(f)          Section 11.02 of the Credit Agreement is hereby amended by adding a
new sentence at the end of such Section 11.02 as set forth below:

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Delayed Draw Term Loans (other than any Delayed Draw Term Loans
which have been re-borrowed following a mandatory prepayment made pursuant to
Section 2.07(e) after the occurrence of a KEW Acquisition Prepayment Event)
shall not be convertible at the option of the Lenders during the Specified KEW
Acquisition Period prior to the consummation of the KEW Acquisitions or
Alternate Approved Acquisitions (it being understood and agreed that following
the Specified KEW Acquisition Period, the Delayed Draw Term Loans shall be
convertible at the option of the Lenders).

 

 4 

 

 

Section 4.          Representations and Warranties. Each Credit Party hereby
represents and warrants that: (a) after giving effect to this Amendment, the
representations and warranties contained in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, as of such earlier date;
(b) after giving effect to this Amendment, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate or limited liability company power and authority of such
Credit Party and have been duly authorized by appropriate corporate or limited
liability company action and proceedings; (d) this Amendment constitutes the
legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment; and (f) the Liens under the Loan Documents are
valid and subsisting and secure the Credit Parties’ obligations under such Loan
Documents.

 

Section 5.          Conditions to Effectiveness. This Amendment shall become
effective on the Effective Date and enforceable against the parties hereto upon
the satisfaction of the following conditions precedent:

 

(a)          the Administrative Agent and the Lead Lender shall have received
this Amendment duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Lenders party hereto (which constitute all Lenders party to the
Credit Agreement) and the Lead Lender;

 

(b)          the Borrower shall have paid on or about the Effective Date all
costs and expenses which are payable pursuant to Section 10.03 of the Credit
Agreement and which have been invoiced no later than one Business Days prior to
the date hereof; and

 

(c)          the Administrative Agent and the Lead Lender shall have received a
copy of the KEW Acquisition Agreement duly executed by the Borrower and KEW
Drilling along with all schedules, exhibits and material documents ancillary
thereto.

 

Section 6.          Covenants of the Credit Parties; Acknowledgements of
Lenders.

 

(a)          The proceeds of the KEW Delayed Draw shall, at all times prior to
the consummation of the KEW Acquisitions or any Alternate Approved Acquisition,
be held in an account of the Borrower subject to a Control Agreement in
accordance with the terms set forth in Section 5.16 of the Credit Agreement
until such time as such proceeds are used to consummate the KEW Acquisitions or
such Alternate Approved Acquisition or as otherwise set forth in this clause
(a). The proceeds of the KEW Delayed Draw shall be used first, upon the
consummation of the Initial KEW Acquisition, any other KEW Acquisition or any
Alternate Approved Acquisition, for the payment of the purchase price of, and
costs and expenses associated with, such Initial KEW Acquisition, any other KEW
Acquisition or Alternate Approved Acquisition until such amounts are paid in
full, and second, at any time upon or after the consummation of the Initial KEW
Acquisition, any other KEW Acquisition or any Alternate Approved Acquisition,
subject to the written consent of the Lead Lender for each of the following uses
of proceeds, to finance the working capital needs of the Borrower, including
capital expenditures, and for general corporate purposes of the Borrower and the
Guarantors, including the exploration, acquisition and development of Oil and
Gas Property. In accordance with Sections 2.02(b) and Section 5.09 of the Credit
Agreement, each Lender hereby acknowledges and agrees that the use of the
proceeds of the KEW Delayed Draw set forth in the preceding sentence is
satisfactory to it and, subject to the terms and conditions thereof, consents to
such use of proceeds.

 

 5 

 

 

(b)          Prior to the consummation of any KEW Acquisition or any Alternate
Approved Acquisition (or a later date acceptable to the Lead Lender in its sole
discretion), the Borrower shall deliver to the Lead Lender title information in
form and substance reasonably acceptable to the Lead Lender with respect to any
Oil and Gas Properties to be acquired pursuant to such KEW Acquisition or such
Alternate Approved Acquisition as the Lead Lender shall deem reasonably
necessary or appropriate to verify the title of the Credit Parties to not less
than 70% of the PV9 of the Oil and Gas Properties to be acquired pursuant to
such KEW Acquisition or such Alternate Approved Acquisition.

 

(c)          Within 60 days of the consummation of any KEW Acquisition or any
Alternate Approved Acquisition (or a later date acceptable to the Lead Lender in
its sole discretion), the Borrower shall deliver to the Lead Lender title
information in form and substance reasonably acceptable to the Lead Lender with
respect to any Oil and Gas Properties acquired pursuant to such KEW Acquisition
or such Alternate Approved Acquisition as the Lead Lender shall deem reasonably
necessary or appropriate to verify the title of the Credit Parties to not less
than 90% of the PV9 of the Oil and Gas Properties acquired pursuant to such KEW
Acquisition or such Alternate Approved Acquisition.

 

Section 7.          Acknowledgments and Agreements.

 

(a)          Each Credit Party acknowledges that on the date hereof, all
outstanding Obligations are payable in accordance with their terms and each
Credit Party waives any defense, offset, counterclaim or recoupment, in each
case existing on the date hereof, with respect to such Obligations. Each Credit
Party does hereby adopt, ratify, and confirm the Credit Agreement and
acknowledges and agrees that the Credit Agreement is and remains in full force
and effect, and each Credit Party acknowledges and agrees that its respective
liabilities and obligations under the Credit Agreement are not impaired in any
respect by this Amendment.

 

(b)          This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 8.          Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Credit Agreement are
in full force and effect and that each Guarantor continues to unconditionally
and irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise, of
all of the Obligations, and its execution and delivery of this Amendment does
not indicate or establish an approval or consent requirement by the Guarantors
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement or any of the other Loan Documents.

 

Section 9.          Reaffirmation of Liens. Each Credit Party (a) is party to
certain Security Documents securing and supporting the Obligations under the
Loan Documents, (b) represents and warrants that it has no defenses to the
enforcement of the Security Documents and that according to their terms the
Security Documents will continue in full force and effect to secure the
Obligations under the Loan Documents, as the same may be amended, supplemented,
or otherwise modified, and (c) acknowledges, represents, and warrants that the
liens and security interests created by the Security Documents are valid and
subsisting and create an acceptable security interest in the collateral to
secure the Obligations under the Loan Documents, as the same may be amended,
supplemented, or otherwise modified.

 

 6 

 

 

Section 10.        Counterparts. This Amendment may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic transmission of an executed counterpart of this Amendment
shall be deemed to constitute due and sufficient delivery of such counterpart.

 

Section 11.        Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.

 

Section 12.         Invalidity. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 13.         Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. Section 10.09 of
the Credit Agreement is hereby incorporated by reference herein mutatis
mutandis.

 

Section 14.        Instruction to Administrative Agent. The Lenders hereby (i)
authorize and instruct the Administrative Agent to execute and deliver this
Amendment and the Pre-Approved Acquisition Letter (as defined in the Credit
Agreement after giving effect to the Amendment); and (ii) acknowledge and agree
that the instruction set forth in this Section 14 constitutes an instruction
from the Lenders under the Loan Documents, including Section 9.03 and Section
9.04 of the Credit Agreement.

 

Section 15.         RELEASE. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each Secured Party, its respective successors
and assigns, officers, directors, employees, representatives, trustees,
attorneys, agents and affiliates (collectively the “Released Parties” and
individually a “Released Party”) from any and all actions, claims, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, direct
and/or indirect, at law or in equity, whether now existing or hereafter
asserted, whether absolute or contingent, whether due or to become due, whether
disputed or undisputed, whether known or unknown (INCLUDING, WITHOUT LIMITATION,
ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO
THE NEGLIGENCE OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for
or because of any matters or things occurring, existing or actions done, omitted
to be done, or suffered to be done by any of the Released Parties, in each case,
on or prior to the Effective Date and are in any way directly or indirectly
arising out of or in any way connected to any of this Amendment, the Credit
Agreement, any other Loan Document, or any of the transactions contemplated
hereby or thereby (collectively, the “Released Matters”). Each Credit Party, by
execution hereof, hereby acknowledges and agrees that the agreements in this
Section 15 are intended to cover and be in full satisfaction for all or any
alleged injuries or damages arising in connection with the Released Matters
herein compromised and settled. Each Credit Party hereby further agrees that it
will not sue any Released Party on the basis of any Released Claim released,
remised and discharged by the Loan Parties pursuant to this Section 15. In
entering into this Amendment, each Credit Party consulted with, and has been
represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 15 shall survive the termination of this Amendment, the Credit
Agreement and the other Loan Documents and payment in full of the Obligations.

 

 7 

 

 

Section 16.         Entire Agreement. This Amendment, the Credit Agreement and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

 8 

 

 

EXECUTED to be effective as of the date first above written.

 

  BORROWER:       LILIS ENERGY, INC.         By: /s/ Joseph C. Daches   Name: 
Joseph C. Daches   Title: Chief Financial Officer         GUARANTORS:      
BRUSHY RESOURCES, INC.   HURRICANE RESOURCES LLC   LILIS OPERATING COMPANY, LLC
  IMPETRO OPERATING, LLC   IMPETRO RESOURCES, LLC       By: /s/ Joseph C. Daches
  Name: Joseph C. Daches   Title:

Chief Financial Officer

 

Signature Page to Amendment No. 1 to Credit Agreement

 

 

 

 

  ADMINISTRATIVE AGENT:       WILMINGTON TRUST, NATIONAL ASSOCIATION,   as
Administrative Agent         By: /s/ Joshua G. James   Name: Joshua G. James  
Title: Vice President         LEAD LENDER:       VÄrde Partners, Inc.        
By: /s/ Markus Specks   Name: Markus Specks   Title: Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement

 

 

 

 

  SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:         By: /s/ Markus
Specks   Name: Markus Specks   Title: Managing Director

 

  The Värde Fund VI-A, L.P.   By Värde Investment Partners G.P., LLC, Its
General Partner   By Värde Partners, L.P., Its Managing Member   By Värde
Partners, Inc., Its General Partner       Värde INVESTMENT PARTNERS, L.P.   By
Värde Investment Partners G.P., LLC, Its General Partner   By Värde Partners,
L.P., Its Managing Member   By Värde Partners, Inc., Its General Partner      
THE Värde FUND XI (MASTER), L.P.   By Värde Fund XI G.P., LLC, Its General
Partner   By Värde Partners, L.P., Its Managing Member   By Värde Partners,
Inc., Its General Partner       Värde investment partners (offshore) master,
L.p.   By Värde Investment Partners G.P., LLC, Its General Partner   By Värde
Partners, L.P., Its Managing Member   By Värde Partners, Inc., Its General
Partner       THE VÄRDE SKYWAY Master fund, L.P.   By The Värde Skyway Fund
G.P., LLC, Its General Partner   By Värde Partners, L.P., Its Managing Member  
By Värde Partners, Inc., Its General Partner       THE VÄRDE FUND XII (mASTER),
L.P.   By The Värde Fund XII G.P., L.P., Its General Partner   By: The Värde
Fund XII UGP, LLC, its General Partner   By Värde Partners, L.P., Its Managing
Member   By Värde Partners, Inc., Its General Partner

 

Signature Page to Amendment No. 1 to Credit Agreement

 

 

 

